 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL MARTIN,                                   No. 2:19-cv-01492 JAM GGH P
12                      Petitioner,
13          v.                                         FINDINGS AND RECOMMENDATIONS
14   PAUL THOMPSON, Warden,
15                      Respondent.
16

17          Petitioner, a federal prisoner proceeding pro se, has filed a petition for writ of habeas

18   corpus pursuant to 28 U.S.C. §2241. The matter was referred to the United States Magistrate

19   Judge pursuant to 28 U.S.C. §636(b)(1) and Local Rule 302(c).

20          On November 29, 2019, respondent filed a motion to dismiss. ECF No. 13. However,

21   petitioner failed to file an opposition, or statement of non-opposition within the requisite deadline.

22   See ECF No. 11. On January 24, 2020, the court issued an order to show cause ordering petitioner

23   to show cause within 14 days, why this matter should not be dismissed for failure to prosecute

24   and/or to follow a court order pursuant to Federal Rules of Civil Procedure 41(b). ECF No. 14.

25   Petitioner was further informed that the filing of an opposition, or statement of non-opposition,

26   within the timeframe would serve as cause and would discharge the January 24, 2020. Id.

27   Petitioner has not responded to the court’s orders, nor taken any action to prosecute this case.

28   ////
                                                       1
 1          Moreover, review of the case docket indicates the copy of the order to show cause served

 2   by mail on Petitioner was returned on January 31, 2020, as undeliverable. However, pursuant to

 3   Local Rule 182(f), service at the address listed on the docket remains fully effective in the

 4   absence of a notification of change of address.

 5          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed, without

 6   prejudice, for lack of prosecution and for failure to comply with the court’s order. See Fed. R.

 7   Civ. P. 41(b); Local Rule 110.

 8          These findings and recommendations are submitted to the United States District Judge

 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

10   after being served with these findings and recommendations, any party may file written

11   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

12   Findings and Recommendations.” Any response to the objections shall be filed and served within

13   fourteen days after service of the objections. The parties are advised that failure to file objections

14   within the specified time may waive the right to appeal the District Court’s order. Martinez v.

15   Ylst, 951 F.2d 1153 (9th Cir. 1991).

16   Dated: February 24, 2020
                                                 /s/ Gregory G. Hollows
17                                       UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                       2
